Citation Nr: 0314151	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  97-26 830A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to the assignment of an initial evaluation in 
excess of 50 percent for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating action of the Phoenix, Arizona, 
Department of Veterans Affairs (VA), Regional Office (RO) 
which, in pertinent part, denied the veteran's claim for 
entitlement to service connection for PTSD.

After the veteran presented testimony before an RO hearing 
officer in June 1998, an RO decision in January 1999 granted 
service connection and assigned a 30 percent rating for PTSD, 
effective April 1, 1992.  In June 1999, a rating action was 
issued which increased that rating to 50 percent, effective 
March 25, 1999.  An RO decision in November 1999 found that 
the correct effective date for the 50 percent rating for the 
veteran's PTSD was April 1, 1992, or the date of receipt of 
his original claim for service connection.  Accordingly, the 
issue that remains on appeal is entitlement to the assignment 
of an initial evaluation in excess of 50 percent for PTSD.

In February 2001, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge, sitting at 
the Phoenix, Arizona, RO.


REMAND

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating for his PTSD.  
Fenderson v. West, 12 Vet App 119 (1999).
 
The Board remanded the veteran's claim in April 2001.  Review 
of the actions performed by the RO reveal that the mandate of 
that remand was not fulfilled.  Where the remand orders of 
the Board or the Court are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance, and 
further remand will be mandated.  Stegall v. West, 
11 Vet. App. 268 (1998).  The RO did not procure or attempt 
to procure the veteran's vocational rehabilitation file.  
Additionally, the RO included the obsolete version of 
38 C.F.R. § 3.159 in the December 2002 SSOC.

In an attempt to cure the failure to comply with portions of 
the April 2001 Remand the Board undertook additional 
development on the instant case pursuant to the authority 
granted by 38 C.F.R. §19.9(a)(2).  Specifically, the Board 
notified the veteran of the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (VCAA), to include the avenues through 
which he might obtain the evidence needed to substantiate his 
claim and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board indicated that 
the veteran had 30 days (emphasis added) to submit evidence.  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2)(ii) was invalid in that it provided 30 
days to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year (emphasis 
added) to submit evidence.  (The Federal Circuit also held 
that 38 C.F.R. § 19.9(a)(2) is invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver, which was 
contrary to 38 U.S.C. § 7104(a)).  

In light of the Federal Circuit case noted above, this case 
must be remanded for the RO to ensure compliance with the 
duty to notify provisions of the VCAA, to include notifying 
the veteran that he has one year to submit additional 
evidence.  See 38 U.S.C.A. § 5103(a).  Additionally, the RO 
must obtain the veteran's vocational rehabilitation file in 
accordance with the April 2001 remand.  

In view of the foregoing, this case is remanded to the RO for 
the following action:

1.  The RO must assure compliance with 
the relevant requirements of VCAA, 
codified at 38 U.S.C.A.  §§ 5102, 5103, 
5103A, 5107 (West 2002).  See also 
pertinent implementing regulations: 
38 C.F.R. §§ 3.102, 3.159, 3.236 (2002).  
The RO should specifically notify the 
veteran that he one year to submit 
additional evidence in support of his 
claim.  38 U.S.C. § 5103(a).  

2.  The RO should obtain the veteran's VA 
vocational rehabilitation folder and 
associate it with the claims file.

3.  The RO should insure that all VA 
medical records pertaining to treatment 
for PTSD have been associated with the 
veteran's claims folder.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the expanded record 
and readjudicate the issue of entitlement 
to the assignment of an initial 
evaluation in excess of 50 percent for 
PTSD, to include whether a staged rating 
in excess of 50 percent is warranted 
since April 1, 1992, with consideration 
of any evidence obtained subsequent to 
the issuance of the supplemental 
statement of the case (SSOC)in December 
2002.  If the benefit sought is not 
granted in full, the veteran and his 
representative should be furnished an 
appropriate SSOC, which addresses any 
evidence that has been received since the 
December 2002 SSOC, and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



